Title: To Benjamin Franklin from Claude-Valentin Millin de La Brosse, 6 March 1782
From: La Brosse, Claude-Valentin Millin de
To: Franklin, Benjamin


Monsieur
paris ce 6 Mars 1782
C’est de la part de M. Wuibert lt. Colonel au service de l’amerique et mon ami, que je prends la liberté de demander à votre excellence, si l’affaire des prises de M. le Commodore Johnstone est terminée; M. Wuibert qui, comme vous savés, a servi sur le vaisseau de ce Commodore, m’a prié de lui donner sur cet objet des lumières que je ne puis tenir que de votre exc; je la supplie, en consèquence, de vouloir bien me les Communiquer dans un mot de réponse à cette lettre.
Je ne la fermerai pas sans profiter de l’occasion qui se présente, de parler à votre exc. d’une démarche que les circonstances ont rendu fort extraordinaire, pour ne rien dire de plus, et qui, par cette raison, n’a pu manquer de la surprendre. Le nom de Millin de Labrosse que je vais signer, rappellera à votre exc. que je vins chés elle il y a environ un an, pour lui proposer au nom de M. le Marquis de Valory un corps qu’il avoit dessein de Lever pour le Service de L’amerique. La réponse que voulut bien me faire votre exc., fut aussi favorable qu’il m’était permis de l’esperer, et quand je la portai à M. de Valory, la joie qu’il en ressentit ne fut pas moindre que la mienne. Je regardois, d’après celà, cette affaire comme en assés bon train, et je comptois bien, peu de jours après retourner chès votre exc; mais quel fut mon étonnement lorsque M. de Valory me montra sur cet objet autant de froideur qu’il m’avoit d’abord témoigné d’empressement! Bref, Monsieur, je ne pus obtenir de lui que des réponses vagues, et il me pria en outre, avec beaucoup d’instance, de ne pas aller à passi sans son consentement. Deux mois se passerent ainsi, en reproches de ma part, en faux-fuiants de la sienne. Ce tems passé, je fis de serieuses réflexions, et je songeai toût de bon à me presenter chès votre exc. pour lui faire les excuses convenables, mais (l’avouerai-je) le discours qu’il falloit lui tenir me parut trop embarassant et le courage me manqua: j’ai su depuis que M. de Valory, (du moins il le dit ainsi) que M. de Valory avait reçu d’un des Ministres de Sa M. la deffense la plus formelle de traiter avec votre exc; et que cette raison avait été comme la boussolle de Sa Conduite. Voila, Monsieur, la pure et simple vérité, sur une aventure qui n’a pu manquer de déplaire à votre exc. Je n’ai, vous le sentés bien, aucun interêt pour déguiser la vérité, et je n’en ai même pour la dire, qu’autant que je la puise dans le regret que j’aurois, si vous pensiés que j’ai manqué de dessein prémédité à votre exc. Car je sais, Monsieur, tout ce qui lui est du soit à cause de son âge et de ses qualités personnelles, soit en raison du caractere auguste dont un peuple allié et respectable l’a revetue. Cette explication satisfera, je l’espere, votre exc; et quoiqu’il en soit, j’ai cru qu’il était de mon devoir de la mettre sous ses yeux.
Je reviens à M. Wuibert. Quelques Soient, à mon égard, les dispositions de votre exc., il n’est pas juste que cet officier en souffre; ainsi, je reitere à votre exc. la priere que je lui ai faite, et j’espere qu’elle voudra bien, où me mettre à même d’instruire M. Wuibert, de l’affaire qui le concerne, où le faire elle-même de la maniere qu’elle jugera la plus convenable, lorsqu’elle enverra des depêches en Amerique.
J’ai l’honneur d’être avec respect, Monsieur, de votre excellence, le très humble et très obeissant serviteur
Millin DE Labrossecapitaine dinfanterie à la nef d’argent ruedes grands degrés près la place maubert.
 
Notation: Millin de La Brosse, Paris 6 Mars. 1782.
